Name: Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC
 Type: Directive
 Subject Matter: employment;  labour market;  teaching;  education
 Date Published: 1992-07-24

 Avis juridique important|31992L0051Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC Official Journal L 209 , 24/07/1992 P. 0025 - 0045COUNCIL DIRECTIVE 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, particular Articles 49, 57 (1) and 66 thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), (1) Whereas, pursuant to Article 8a of the Treaty, the internal market shall comprise an area without internal frontiers and whereas, pursuant to Article 3 (c) of the Treaty, the abolition, as between Member States, of obstacles to freedom of movement for persons and services constitutes one of the objectives of the Community; whereas, for nationals of the Member States, this means in particular the possibility of pursuing a profession, whether in a self-employed or employed capacity, in a Member State other than that in which they acquired their professional qualifications; (2) Whereas, for those professions for the pursuit of which the Community has not laid down the necessary minimum level of qualification, Member States reserve the option of fixing such a level with a view to guaranteeing the quality of services provided in their territory; whereas, however, they may not, without disregarding their obligations laid down in Articles 5, 48, 52 and 59 of the Treaty, require a national of a Member State to obtain those qualifications which in general they determine only by reference to those issued under their own national education and training systems, where the person concerned has already acquired all or part of those qualifications in another Member State; whereas, as a result, any host Member State in which a profession is regulated is required to take account of qualifications acquired in another Member State and to determine whether those qualifications correspond to the qualifications which the Member State concerned requires; (3) Whereas Council Directive 89/48/EEC of 21 December 1988 on a general system for the recognition of higher education diplomas awarded on completion of professional education and training of at least three years' duration (4) facilitates compliance with such obligations; whereas, however, it is limited to higher education; (4) Whereas, in order to facilitate the pursuit of all those professional activities which in a host Member State are dependent on the completion of a certain level of education and training, a second general system should be introduced to complement the first; (5) Whereas the complementary general system must be based on the same principles and contain mutatis mutandis the same rules as the initial general system; (6) Whereas this Directive is not applicable to those regulated professions which are covered by specific Directives principally concerned with introducing mutual recognition of training courses completed before entry into professional life; (7) Whereas neither is it applicable, furthermore, to those activities covered by specific Directives principally intended to introduce recognition of technical skills based on experience acquired in another Member State; whereas certain of those Directives apply solely to the pursuit of activities in a self-employed capacity; whereas, in order to ensure that the pursuit of such activities as an employed person does not fall within the scope of this Directive, whereby the pursuit of the same activity would be subject to different legal recognition arrangements depending on whether it was pursued in a self-employed capacity or as an employed person, those Directives should be made applicable to persons pursuing the activities in question as employed persons; (8) Whereas the complementary general system is entirely without prejudice to the application of Article 48 (4) and Article 55 of the Treaty; (9) Whereas this complementary system must cover the levels of education and training not covered by the initial general system, namely that corresponding to other post-secondary education and training courses and other equivalent education and training, and that corresponding to long or short secondary courses, possibly complemented by professional training or experience; (10) Whereas, where in most Member States pursuit of a given regulated profession is subject to either very short training or the possession of certain personal attributes or merely general knowledge, the normal mechanisms for recognition under this Directive may be excessively cumbersome; whereas in such cases there should be provision for simplified mechanisms; (11) Whereas account should also be taken of the professional training system in the United Kingdom whereby standards for levels of performance for all professional activities are established via the 'National Framework of Vocational Qualifications'; (12) Whereas in some Member States there are only relatively few regulated professions; whereas, however, training for professions which are not regulated may be specifically geared to the pursuit of the profession, with the structure and level of training being monitored or approved by the competent authorities of the Member State concerned; whereas this provides guarantees equivalent to those provided in connection with a regulated profession; (13) Whereas the competent authorities of the host Member State should be allowed to determine, in accordance with the relevant provisions of Community law, the detailed rules necessary for implementation of the adaptation period and the aptitude test; (14) Whereas, since it covers two levels of education and training and since the initial general system covers a third level, the complementary general system must lay down whether and under what conditions a person possessing a certain level of education and training may pursue, in another Member State, a profession the qualifications for which are regulated at a different level; (15) Whereas, for the pursuit of certain professions, certain Member States require the possession of a diploma within the meaning of Directive 89/48/EEC, while for the same profession other Member States require the completion of professional education or training with a different structure; whereas certain kinds of education and training, while not of a post-secondary nature of minimum duration within the meaning of this Directive, nevertheless result in a comparable professional level and prepare the person for similar responsibilities and activities; whereas such education and training should therefore be classed in the same category as that attested by a diploma; whereas such education and training is very varied and this classification can be achieved only by listing the courses in question; whereas such classification would, where appropriate, establish the recognition of equivalence between such education and training and that covered by Directive 89/48/EEC; whereas some regulated education and training should also be classed at diploma level in a second list; (16) Whereas, in view of the constantly changing organization of professional training, there should be a procedure for amending those lists; (17) Whereas, since it covers occupations the pursuit of which is dependent on the possession of professional or vocational education and training qualifications of secondary level and generally requires manual skills, the complementary general system must also provide for the recognition of such qualifications even where they have been acquired solely through professional experience in a Member State which does not regulate such professions; (18) Whereas the aim of this general system, like the first general system, is to eliminate obstacles to the taking up and pursuit of regulated professions; whereas work carried out pursuant to Council Decision 85/368/EEC of 16 July 1985 on the comparability of vocational training qualifications between the Member States of the European Community (5), while pursuing a different objective from the elimination of legal obstacles to freedom of movement, namely that of improving the transparency of the labour market, must be used, where appropriate, in the application of this Directive, particularly where it could provide information on the subject, content and duration of professional training; (19) Whereas professional bodies and professional educational and training establishments should, where appropriate, be consulted or be involved in an appropriate way in the decision-making process; (20) Whereas, like the initial system, such a system, by strengthening the right of a Community national to use his occupational skills in any Member State, supplements and reinforces his right to acquire such skills wherever he wishes; (21) Whereas the two systems should be evaluated, after a certain period of application, in order to determine how efficiently they operate and, in particular, how they can both be improved, HAS ADOPTED THIS DIRECTIVE: CHAPTER I Definitions Article 1 For the purposes of this Directive, the following definitions shall apply: (a) diploma: any evidence of education and training or any set of such evidence: - which has been awarded by a competent authority in a Member State, designated in accordance with the laws, regulations or administrative provisions of that State, - which shows that the holder has successfully completed: (i) either a post-secondary course other than that referred to in the second indent of Article 1 (a) of Directive 89/48/EEC, of at least one year's duration or of equivalent duration on a part-time basis, one of the conditions of entry of which is, as a general rule, the successful completion of the secondary course required to obtain entry to university or higher education, as well as the professional training which may be required in addition to that post-secondary course; (ii) or one of the education and training courses in Annex C, and - which shows that the holder has the professional qualifications required for the taking up or pursuit of a regulated profession in that Member State, provided that the education and training attested by this evidence was received mainly in the Community, or outside the Community at teaching establishments which provide education and training in accordance with the laws, regulations or administrative provisions of a Member State, or that the holder thereof has three years' professional experience certified by the Member State which recognized third-country evidence of education and training. The following shall be treated in the same way as a diploma within the meaning of the first subparagraph: any evidence of education and training or any set of such evidence awarded by a competent authority in a Member State if it is awarded on the successful completion of education and training received in the Community and recognized by a competent authority in that member State as being of an equivalent level and if it confers the same rights in respect of the taking up and pursuit of a regulated profession in that Member State; (b) certificate: any evidence of education and training or any set of such evidence: - which has been awarded by a competent authority in a Member State, designated in accordance with the laws, regulations or administrative provisions of that State, - which shows that the holder, after having followed a secondary course, has completed: either a course of education or training other than courses referred to in point (a), provided at an educational or training establishment or on the job, or in combination at an educational or training establishment and on the job, and complemented, where appropriate, by the probationary or professional practice required in addition to this course, or the probationary or professional practice required in addition to this secondary course, or - which shows that the holder, after having followed a secondary course of a technical or vocational nature has completed, where necessary, either a course of education or training as referred to in the previous indent, or the probationary or professional practice required in addition to this secondary course of a technical or vocational nature and - which shows that the holder has the professional qualifications required for the taking up or pursuit of a regulated profession in that Member State, provided that the education and training attested by this evidence was received mainly in the Community, or outside the Community at teaching establishments which provide education and training in accordance with the laws, regulations or administrative provisions of a Member State, or that the holder thereof has two years' professional experience certified by the Member State which recognized third-country evidence of education and training. The following shall be treated in the same was as a certificate, within the meaning of the first subparagraph: any evidence of education and training or any set of such evidence awarded by a competent authority in a Member State if it is awarded on the successful completion of education and training received in the Community and recognized by a competent authority in a Member State as being of an equivalent level and if it confers the same rights in respect of the taking up and pursuit of a regulated profession in that Member State; (c) attestation of competence: any evidence of qualifications: - attesting to education and training not forming part of a set constituting a diploma within the meaning of Directive 89/48/EEC or a diploma or certificate within the meaning of this Directive, or - awarded following an assessment of the personal qualities, aptitudes or knowledge which it is considered essential that the applicant have for the pursuit of a profession by an authority designated in accordance with the laws, regulations or administrative provisions of a Member State, without proof of prior education and training being required; (d) host Member State: any Member State in which a national of a Member State applies to pursue a profession subject to regulation in that Member State, other than the State in which he obtained his evidence of education and training or attestation of competence or first pursued the profession in question; (e) regulated profession: the regulated professional activity or range of activities which constitute this profession in a Member State; (f) regulated professional activity: a professional activity the taking up or pursuit of which, or one of its modes of pursuit in a Member State, is subject, directly or indirectly, by virtue of laws, regulations or administrative provisions, to the possession of evidence of education and training or an attestation of competence. The following in particular shall constitute a mode of pursuit of a regulated professional activity: - pursuit of an activity under a professional title, in so far as the use of such a title is reserved to the holders of evidence of education and training or an attestation of competence governed by laws, regulations or administrative provisions, - pursuit of a professional activity relating to health, in so far as remuneration and/or reimbursement for such an activity is subject by virtue of national social security arrangements to the possession of evidence of education and training or an attestation of competence. Where the first subparagraph does not apply, a professional activity shall be deemed to be a regulated professional activity if it is pursued by the members of an association or organization the purpose of which is, in particular, to promote and maintain a high standard in the professional field concerned and which, to achieve that purpose, is recognized in a special form by a Member State and: - awards evidence of education and training to its members, - ensures that its members respect the rules of professional conduct which it prescribes, and - confers on them the right to use a professional title or designatory letters, or to benefit from a status corresponding to that education and training. Whenever a Member State grants the recognition referred to in the second subparagraph to an association or organization which satisfies the conditions of that subparagraph, it shall inform the Commission thereof; (g) regulated education and training: any education and training which: - is specifically geared to the pursuit of a given profession, and - comprises a course or courses complemented, where appropriate, by professional training or probationary or professional practice, the structure and level of which are determined by the laws, regulations or administrative provisions of that Member State or which are monitored or approved by the authority designated for that purpose; (h) professional experience: the actual and lawful pursuit of the profession concerned in a Member State; (i) adaptation period: the pursuit of a regulated profession in the host Member State under the responsibility of a qualified member of that profession, such period of supervised practice possibly being accompanied by further education and training. This period of supervised practice shall be the subject of an assessment. The detailed rules governing the adaptation period and its assessment shall be laid down by the competent authorities in the host Member State. The status enjoyed in the host Member State by the person undergoing the period of supervised practice, in particular in the matter of right of residence as well as of obligations, social rights and benefits, allowances and remuneration, shall be established by the competent authorities in that Member State in accordance with applicable Community law; (j) aptitude test: a test limited to the professional knowledge of the applicant, made by the competent authorities of the host Member State with the aim of assessing the ability of the applicant to pursue a regulated profession in that Member State. In order to permit this test to be carried out, the competent authorities shall draw up a list of subjects which, on the basis of a comparison of the education and training required in the Member State and that received by the applicant, are not covered by the evidence of education and training possessed by the applicant. These subjects may cover both theoretical knowledge and practical skills required for the pursuit of the profession. This aptitude test must take account of the fact that the applicant is a qualified professional in the Member State of origin or the Member State from which he comes. It shall cover subjects to be selected from those on the list referred to in the second subparagraph, knowledge of which is essential to the pursuit of the profession in the host Member State. The test may also include knowledge of the professional rules applicable to the activities in question in the host Member State. The detailed application of the aptitude test shall be determined by the competent authorities of that State. The status in the host Member State of the applicant who wishes to prepare himself for the aptitude test in that State shall be determined by the competent authorities in that State, in accordance with applicable Community law. CHAPTER II Scope Article 2 This Directive shall apply to any national of a Member State wishing to pursue a regulated profession in a host Member State in a self-employed capacity or as an employed person. This Directive shall apply to neither professions which are the subject of a specific Directive establishing arrangements for the mutual recognition of diplomas by Member States, nor activities covered by a Directive listed in Annex A. The Directives listed in Annex B shall be made applicable to the pursuit as an employed person of the activities covered by those Directives. CHAPTER III System for recognition where a host Member State requires possession of a diploma within the meaning of this Directive or Directive 89/48/EEC Article 3 Without prejudice to Directive 89/48/EEC, where, in a host Member State, the taking up or pursuit of a regulated profession is subject to possession of a diploma, as defined in this Directive or in Directive 89/48/EEC, the competent authority may not, on the grounds of inadequate qualifications, refuse to authorize a national of a Member State to take up or pursue that profession on the same conditions as those which apply to its own nationals: (a) if the applicant holds the diploma, as defined in this Directive or in Directive 89/48/EEC, required in another Member State for the taking up or pursuit of the profession in question in its territory, such diploma having been awarded in a Member State; or (b) if the applicant has pursued the profession in question full-time for two years, or for an equivalent period on a part-time basis, during the previous 10 years in another Member State which does not regulate that profession within the meaning of either Article 1 (e) and the first subparagraph of Article 1 (f) of this Directive or Article 1 (c) and the first subparagraph of Article 1 (d) of Directive 89/48/EEC, and possesses evidence of education and training which: - has been awarded by a competent authority in a Member State, designated in accordance with the laws, regulations or administrative provisions of that State, and - either shows that the holder has successfully completed a post-secondary course, other than that referred to in the second indent of Article 1 (a) of Directive 89/48/EEC, of at least one year's duration, or of equivalent duration on a part-time basis, one of the conditions of entry of which is, as a general rule, the successful completion of the secondary course required to obtain entry to university or higher education, as well as any professional training which is an integral part of that post-secondary course, - or attests to regulated education and training referred to in Annex D, and - has prepared the holder for the pursuit of his profession. However, the two years' professional experience referred to above may not be required where the evidence of education and training held by the applicant and referred to in this point is awarded on completion of regulated education and training. The following shall be treated in the same way as the evidence of education and training referred to in the first subparagraph of this point: any evidence of education and training or any set of such evidence awarded by a competent authority in a Member State if it is awarded on the completion of education and training received in the Community and is recognized by that Member State as being of an equivalent level, provided that the other Member States and the Commission have been notified of this recognition. By way of derogation from the first subparagraph of this Article, the host Member State is not required to apply this Article where the taking up or pursuit of a regulated profession is subject in its country to possession of a diploma as defined in Directive 89/48/EEC, one of the conditions for the issue of which shall be the completion of a post-secondary course of more than four years duration. Article 4 1. Notwithstanding Article 3, the host Member State may also require the applicant: (a) to provide evidence of professional experience, where the duration of the education and training adduced in support of his application, as laid down in points (a) and (b) of the first subparagraph of Article 3, is at least one year less than that required in the host Member State. In this event, the period of professional experience required may not exceed: - twice the shortfall in duration of education and training where the shortfall relates to a post-secondary course and/or to a period of probationary practice carried out under the control of a supervising professional person and ending with an examination, - the shortfall where the shortfall relates to professional practice acquired with the assistance of a qualified member of the profession concerned. In the case of diplomas within the meaning of the second subparagraph of Article 1 (a), the duration of education and training recognized as being of an equivalent level shall be determined as for the education and training defined in the first subparagraph of Article 1 (a). When these provisions are applied, account must be taken of the professional experience referred to in point (b) of the first subparagraph of Article 3. In any event, the professional experience required may not exceed four years. Professional experience may not, however, be required of an applicant holding a diploma attesting to a post-secondary course as referred to in the second indent of Article 1 (a) or a diploma as defined in Article 1 (a) of Directive 89/48/EEC who wishes to pursue his profession in a host Member State which requires the possession of a diploma or evidence of education and training attesting to one of the courses of education and training as referred to in Annexes C and D; (b) to complete an adaptation period not exceeding three years or take an aptitude test where: - the theoretical and/or practical matters covered by the education and training which he has received as laid down in points (a) or (b) of the first subparagraph of Article 3 differ substantially from those covered by the diploma, as defined in this Directive or in Directive 89/48/EEC, required in the host Member State, or - in the case referred to in point (a) of the first subparagraph of Article 3, the profession regulated in the host Member State comprises one or more regulated professional activities which do not form part of the profession regulated in the Member State from which the applicant originates or comes and that difference corresponds to specific education and training required in the host Member State and covers theoretical and/or practical matters which differ substantially from those covered by the diploma, as defined in this Directive or in Directive 89/48/EEC, adduced by the applicant, or - in the case referred to in point (b) of the first subparagraph of Article 3, the profession regulated in the host Member State comprises one or more regulated professional activities which do not form part of the profession pursued by the applicant in the Member State from which he originates or comes, and that difference corresponds to specific education and training required in the host Member State and covers theoretical and/or practical matters which differ substantially from those covered by the evidence of education and training adduced by the applicant. Should the host Member State make use of this possibility, it must give the applicant the right to choose between an adaptation period and an aptitude test. Where the host Member State, which requires a diploma as defined in Directive 89/48/EEC or in this Directive, intends to introduce derogations from an applicant's right to choose, the procedure laid down in Article 14 shall apply. By way of derogation from the second subparagraph of this point, the host Member State may reserve the right to choose between the adaptation period and the aptitude test if - a profession is involved the pursuit of which requires a precise knowledge of national law and in respect of which the provision of advice and/or assistance concerning national law is an essential and constant feature of the professional activity, or - where the host Member State makes access to the profession or its pursuit subject to the possession of a diploma as defined in Directive 89/48/EEC, one of the conditions for the award of which is the completion of a post-secondary course of at least three years' duration or an equivalent period on a part-time basis and the applicant holds either a diploma as defined in this Directive or evidence of education and training within the meaning of point (b) of the first subparagraph of Article 3 and not covered by Article 3 (b) of Directive 89/48/EEC. 2. However, the host Member State may not apply the provisions of paragraph 1 (a) and (b) cumulatively. CHAPTER IV System for recognition where a host Member State requires possession of a diploma and the applicant is the holder of a certificate or has received corresponding education and training Article 5 Where, in a host Member State, the taking up or pursuit of a regulated profession is subject to possession of a diploma, the competent authority may not, on the grounds of inadequate qualifications, refuse to authorize a national of a Member State to take up or pursue that profession on the same conditions as those which apply to its own nationals: (a) if the applicant holds the certificate required in another Member State for the taking up or pursuit of the same profession in its territory, such certificate having been awarded in a Member State; or (b) if the applicant has pursued the same profession full-time for two years during the previous 10 years in another Member State which does not regulate that profession, within the meaning of Article 1 (e) and the first subparagraph of Article 1 (f), and possesses evidence of education and training: - which was been awarded by a competent authority in a Member State, designated in accordance with the laws, regulations or administrative provisions of that State, and - which shows that the holder, after having followed a secondary course, has completed: either a course of professional education or training other than courses referred to in point (a), provided at an educational or training establishment or on the job, or in combination at an educational or training establishment and on the job and complemented, where appropriate, by the probationary or professional practice which is an integral part of that training course, or the probationary or professional practice which is an integral part of that secondary course, or - which shows that the holder, after having followed a secondary course of a technical or vocational nature has completed, where necessary, either a course of professional education or training as referred to in the previous indent, or the period of probationary or professional practice which is an integral part of that secondary course of a technical or vocational nature and - which has prepared the holder for the pursuit of this profession. However, the two years' professional experience referred to above may not be required where the evidence of education and training held by the applicant and referred to in this point is awarded on completion of regulated education and training. Nevertheless, the host Member State may require the applicant to undergo an adaptation period not exceeding three years or take an aptitude test. The host Member State must give the applicant the right to choose between an adaptation period and an aptitude test. Where the host Member State intends to introduce derogations from an applicant's right to choose, the procedure laid down in Article 14 shall apply. CHAPTER V System for recognition where a host Member State requires possession of a certificate Article 6 Where, in the host Member State, the taking up or pursuit of a regulated profession is subject to possession of a certificate, the competent authority may not, on the grounds of inadequate qualifications, refuse to authorize a national of a Member State to take up or pursue that profession on the same conditions as those which apply to its own nationals: (a) if the applicant holds the diploma, as defined in this Directive or in Directive 89/48/EEC, or the certificate required in another Member State for the taking up or pursuit of the profession in question in its territory, such diploma having been awarded in a Member State; or (b) if the applicant has pursued the profession in question full-time for two years or for an equivalent period on a part-time basis during the previous 10 years in another Member State which does not regulate that profession, within the meaning of Article 1 (e) and the first subparagraph of Article 1 (f), and possesses evidence of education and training: - which has been awarded by a competent authority in a Member State, designated in accordance with the laws, regulations or administrative provisions of that State, and - which shows that the holder has successfully completed a post-secondary course other than that referred to in the second indent of Article 1 (a) of Directive 89/48/EEC, of at least one year's duration or of equivalent duration on a part-time basis, one of the conditions of entry of which is, as a general rule, the completion of the secondary course required to obtain entry to university or higher education, as well as any professional training which is an integral part of that post-secondary course, or - which shows that the holder, after having followed a secondary course, has completed: either a course of education or training for a profession other than courses referred to in point (a), provided at an educational establishment or on the job, or in combination at an educational establishment and on the job and complemented, where appropriate, by the probationary or professional practice which is an integral part of that training course, or the probationary or professional practice which is an integral part of that secondary course, or - which shows that the holder, after having followed a secondary course of a technical or vocational nature has completed, where necessary, either a course of education or training for a profession as referred to in the previous indent, or the period of probationary or professional practice which is an integral part of that secondary course of a technical or vocational nature and - which has prepared the holder for the pursuit of this profession. However, the two years' professional experience referred to above may not be required where the evidence of education and training held by the applicant and referred to in this point is awarded on completion or regulated education and training. (c) if the applicant who does not hold any diploma, certificate or other evidence of education and training within the meaning of Article 3 (b) or of point (b) of this Article has pursued the profession in question full-time for three consecutive years, or for an equivalent period on a part-time basis, during the previous 10 years in another Member State which does not regulate that profession within the meaning of Article 1 (e) and the first subparagraph of Article 1 (f). The following shall be treated in the same way as the evidence of education and training referred to under (b) in the first subparagraph: any evidence of education and training or any set of such evidence awarded by a competent authority in a Member State if it is awarded on the completion of education and training received in the Community and is recognized by that Member State as being of an equivalent level, provided that the other Member States and the Commission have been notified of this recognition. Article 7 Without prejudice to Article 6, a host Member State may also require the applicant to: (a) complete an adaptation period not exceeding two years or to take an aptitude test when the education and training which he received in accordance with points (a) or (b) of the first subparagraph of Article 5 relates to theoretical or practical matters differing substantially from those covered by the certificate required in the host Member State, or where there are differences in the fields of activity characterized in the host Member State by specific education and training relating to theoretical or practical matters differing substantially from those covered by the applicant's evidence of formal qualifications. Should the host Member State make use of this possibility, it must give the applicant the right to choose between an adaptation period and an aptitude test. Where the host Member State which requires a certificate intends to introduce derogations as regards an applicant's right to choose, the procedure laid down in Article 14 shall apply; (b) undergo an adaptation period not exceeding two years or take an aptitude test where, in the instance referred to in point (c) of the first subparagraph of Article 6, he does not hold a diploma, certificate or other evidence of education and training. The host Member State may reserve the right to choose between an adaptation period and an aptitude test. CHAPTER VI Special systems for recognition of other qualifications Article 8 Where, in the host Member State, the taking up or pursuit of a regulated profession is subject to possession of an attestation of competence, the competent authority may not, on the grounds of inadequate qualifications, refuse to authorize a national of a Member State to take up or pursue that profession on the same conditions as those which apply to its own nationals: (a) if the applicant holds the attestation of competence required in another Member State for the taking up or pursuit of the same profession in its territory, such attestation having been awarded in a Member State; or (b) if the applicant provides proof of qualifications obtained in other Member States, and giving guarantees, in particular in the matter of health, safety, environmental protection and consumer protection, equivalent to those required by the laws, regulations or administrative provisions of the host Member State. If the applicant does not provide proof of such an attestation or of such qualifications the laws, regulations or administrative provisions of the host Member State shall apply. Article 9 Where, in the host Member State, the taking up or pursuit of a regulated profession is subject only to possession of evidence of education attesting to general education at primary or secondary school level, the competent authority may not, on the grounds of inadequate qualifications, refuse to authorize a national of a Member State to take up or pursue that profession on the same conditions as those which apply to its own nationals if the applicant possesses formal qualifications of the corresponding level, awarded in another Member State. This evidence of formal qualifications must have been awarded by a competent authority in that Member State, designated in accordance with its own laws, regulations or administrative provisions. CHAPTER VII Other measures to facilitate the effective exercise of the right of establishment, freedom to provide services and freedom of movement of employed persons Article 10 1. Where the competent authority of the host Member State requires of persons wishing to take up a regulated profession proof that they are of good character or repute or that they have not been declared bankrupt, or suspends or prohibits the pursuit of that profession in the event of serious professional misconduct or a criminal offence, that State shall accept as sufficient evidence, in respect of nationals of Member States wishing to pursue that profession in its territory, the production of documents issued by competent authorities in the Member State of origin or the Member State from which the foreign national comes showing that those requirements are met. Where the competent authorities of the Member State of origin or of the Member State from which the foreign national comes do not issue the documents referred to in the first subparagraph, such documents shall be replaced by a declaration on oath - or, in Member States where there is no provision for declaration on oath, by a solemn declaration - made by the person concerned before a competent judicial or administrative authority or, where appropriate, a notary or qualified professional body of the Member State of origin or the Member State from which the person comes; such authority or notary shall issue written confirmation attesting the authenticity of the declaration on oath or solemn declaration. 2. Where the competent authority of the host Member State requires of nationals of that Member State wishing to take up or pursue a regulated profession a statement of physical of mental health, that authority shall accept as sufficient evidence in this respect the production of the document required in the Member State of origin or the Member State from which the foreign national comes. Where the Member State of origin or the Member State from which the foreign national comes does not impose any requirements of this nature on those wishing to take up or pursue the profession in question, the host Member State shall accept from such nationals a statement issued by a competent authority in that State corresponding to the statement issued in the host Member State. 3. The competent authority of the host Member State may require that the documents and statements referred to in paragraphs 1 and 2 are presented no more than three months after their date of issue. 4. Where the competent authority of the host Member State requires nationals of that Member State wishing to take up or pursue a regulated profession to take an oath or make solemn declaration and where the form of such oath or declaration cannot be used by nationals of other Member States, that authority shall ensure that an appropriate and equivalent form of oath or declaration is offered to the person concerned. Article 11 1. The competent authorities of host Member States shall recognize the right of nationals of Member States who fulfil the conditions for the taking up and pursuit of a regulated profession in their territory to use the professional title of the host Member State corresponding to that profession. 2. The competent authority of the host Member State shall recognize the right of nationals of Member States who fulfil the conditions for the taking up and pursuit of a regulated profession in the territory to use their lawful academic title and, where appropriate, the abbreviation thereof deriving from their Member State of origin or the Member State from which they come, in the language of that State. The host Member State may require this title to be followed by the name and location of the establishment or examining board which awarded it. 3. Where a profession is regulated in the host Member State by an association or organization referred to in Article 1 (f), nationals of Member States shall be entitled to use the professional title or designatory letters conferred by that organization or association only on proof of membership. Where the association or organization makes membership subject to certain qualification requirements, it may apply these to nationals of other Member States who are in possession of a diploma within the meaning of Article 1 (a), a certificate within the meaning of Article 1 (b) or evidence of education and training or qualification within the meaning of point (b) of the first subparagraph of Article 3, point (b) of the first subparagraph of Article 5 or Article 9 in accordance only with this Directive, in particular Articles 3, 4 and 5. Article 12 1. The host Member State shall accept as means of proof that the conditions laid down in Articles 3 to 9 are satisfied the documents issued by the competent authorities in the Member States, which the person concerned shall submit in support of his application to pursue the profession concerned. 2. The procedure for examining an application to pursue a regulated profession shall be completed as soon as possible and the outcome communicated in a reasoned decision of the competent authority in the host Member State not later than four months after presentation of all the documents relating to the person concerned. A remedy shall be available against this decision or the absence thereof, before a court or tribunal in accordance with the provisions of national law. CHAPTER VIII Procedure for coordination Article 13 1. Member States shall designate, within the period provided for in Article 17, the competent authorities empowered to receive the applications and take the decisions referred to in this Directive. They shall communicate this information to the other Member States and to the Commission. 2. Each Member State shall designate a person responsible for coordinating the activities of the authorities referred to in paragraph 1 and shall inform the other Member States and the Commission to that effect. His role shall be to promote uniform application of this Directive to all the professions concerned. This coordinator shall be a member of the coordinating group set up under the aegis of the Commission by Article 9 (2) of Directive 89/48/EEC. The coordinating group set up under the aforementioned provision of Directive 89/48/EEC shall also be required to: - facilitate the implementation of this Directive, - collect all useful information for its application in the Member States, particularly information relating to the establishment of an indicative list of regulated professions and to the disparities between the qualifications awarded in the Member States with a view to assisting the competent authorities of the Member States in their task of assessing whether substantial differences exist. The group may be consulted by the Commission on any changes to the existing system which may be contemplated. 3. The Member States shall take measures to provide the necessary information on the recognition of diplomas and certificates and on other conditions governing the taking up of the regulated professions within the framework of this Directive. To carry out this task they may call upon the existing information networks and, where appropriate, the relevant professional associations or organizations. The Commission shall take the necessary initiatives to ensure the development and coordination of the communication of the necessary information. CHAPTER IX Procedure for derogating from the right to choose between adaptation period and aptitude test Article 14 1. If, pursuant to the second sentence of the second subparagraph of Article 4 (1) (b), the third subparagraph of Article 5, or the second sentence of the second subparagraph of Article 7 (a), a Member State proposes not to grant applicants the right to choose between an adaptation period and an aptitude test, it shall immediately communicate to the Commission the corresponding draft provision. It shall at the same time notify the Commission of the grounds which make the enactment of such a provision necessary. The Commission shall immediately notify the other Member States of any draft which it has received; it may also consult the coordinating group referred to in Article 13 (2) on the draft. 2. Without prejudice to the possibility for the Commission and the other Member States to make comments on the draft, the Member State may adopt the provision only if the Commission has not taken a decision to the contrary within three months. 3. At the request of a Member State or the Commission, Member States shall communicate to them, without delay, the definitive text of any provision arising from the application of this Article. CHAPTER X Procedure for amending Annexes C and D Article 15 1. The lists of education and training courses set out in Annexes C and D may be amended on the basis of a reasoned request from any Member State concerned to the Commission. All appropriate information and in particular the text of the relevant provisions of national law shall accompany the request. The Member State making the request shall also inform the other Member States. 2. The Commission shall examine the education and training course in question and those required in the other Member States. It shall verify in particular whether the qualification resulting from the course in question confers on the holder: - a level of professional education or training of a comparably high level to that of the post-secondary course referred to in point (i) of the second indent of the first subparagraph of Article 1 (a), - a similar level of responsibility and activity. 3. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 4. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 5. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer for a period of two months the application of the measures which it has decided. 6. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. 7. The Commission shall inform the Member State concerned of the decision and shall, where appropriate, publish the amended list in the Official Journal of the European Communities. CHAPTER XI Other provisions Article 16 Following the expiry of the period provided for in Article 17, Member States shall communicate to the Commission, every two years, a report on the application of the system introduced. In addition to general remarks, this report shall contain a statistical summary of the decisions taken and a description of the main problems arising from the application of this Directive. Article 17 1. Member States shall adopt the laws, regulations and administrative provisions necessary for them to comply with this Directive before 18 June 1994. They shall forthwith inform the Commission thereof. When Member States adopt these measures, the latter shall include a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 18 Five years at the latest following the date specified in Article 17, the Commission shall report to the European Parliament, the Council and the Economic and Social Committee on the progress of the application of this Directive. After conducting all necessary consultations, the Commission shall present its conclusions as to any changes which need to be made to this Directive. At the same time the Commission shall, where appropriate, submit proposals for improving the existing rules in the interest of facilitating freedom of movement, right of establishment and freedom to provide services. Article 19 This Directive is addressed to the Member States. Done at Luxembourg, 18 June 1992. For the CouncilThe PresidentVITOR MARTINS (1) OJ No C 263, 16.10.1989, p. 1 and OJ No C 217, 1.9.1990, p. 4.(2) OJ No C 149, 18.6.1990, p. 149, and OJ No C 150, 15.6.1992.(3) OJ No C 75, 26.3.1990, p. 11.(4) OJ No L 19, 24.1.1989, p. 16.(5) OJ No L 199, 31.7.1985, p. 56. ANNEX A List of the Directives referred to in the second subparagraph of Article 2 1. 64/429/EWG (1) Council Directive of 7 July 1964, concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) 64/427/EEC (2) Council Directive of 7 July 1964, laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) 2. 68/365/EEC (3) Council Directive of 15 October 1968, concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in the food manufacturing and beverage industries (ISIC Major Groups 20 and 21) 68/366/EEC (4)Council Directive of 15 October 1968, laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in the food manufacturing and beverage industries (ISIC Major Groups 20 and 21) 3. 64/223/EEC (5) Council Directive of 25 February 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities in wholesale trade 64/224/EEC (6) Council Directive of 25 February 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of intermediaries in commerce, industry and small craft industries 64/222/EEC (7) Council Directive of 25 February 1964 laying down detailed provisions concerning transitional measures in respect of activities in wholesale trade and activities of intermediaries in commerce, industry and small craft industries 4. 68/363/EEC (8) Council Directive of 15 October 1968 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in retail trade (ISIC ex Group 612) 68/364/EEC (9) Council Directive of 15 October 1968 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in retail trade (ISIC ex Group 612) 5. 70/522/EEC (10) Council Directive of 30 November 1970 concerning the attainment of freedom to provide services in respect of activities of self-employed persons in the wholesale coal trade and activities of intermediaries in the coal trade (ISIC ex Group 6112) 70/523/EEC (11) Council Directive of 30 November 1970 laying down detailed provisions concerning transitional measures in respect of activities of intermediaries in the coal trade (ISIC ex Group 6112) 6. 74/557/EEC (12) Council Directive of 4 June 1974 on the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons and of intermediaries engaging in the trade and distribution of toxic products 74/556/EEC (13) Council Directive of 4 June 1974 laying down detailed provisions concerning transitional measures relating to activities, trade in and distribution of toxic products and activities entailing the professional use of such products including activities of intermediaries 7. 68/367/EEC (14) Council Directive of 15 October 1968 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in the personal services sector (ISIC ex Major Group 85):1. restaurants, cafes, taverns and other drinking and eating places (ISIC Group 852);2. hotels, rooming houses, camps and other lodging places (ISIC Group 853) 68/368/EEC (15) Council Directive of 15 October 1968 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in the personal services sector (ISIC ex Major Group 85):1. restaurants, cafes, taverns and other drinking and eating places (ISIC Group 852);2. hotels, rooming houses, camps and other lodging places (ISIC Group 853) 8. 77/92/EEC (16) Council Directive of 13 December 1976 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of the activities of insurance agents and brokers (ex ISIC Group 630) and, in particular, transitional measures in respect of those activities 9. 82/470/EEC (17) Council Directive of 29 June 1968 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in certain services incidental to transport and travel agencies (ISIC Group 720) 10. 82/489/EEC (18) Council Directive of 19 July 1982 laying down measures to facilitate the effective exercise of the right of establishment and freedom to provide services in hairdressing 11. 75/368/EEC (19) Council Directive of 16 June 1975 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of various activities (ex ISIC Division 01 to 85) and, in particular, transitional measures in respect of those activities 12. 75/369/EEC (20) Council Directive of 16 June 1975 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of itinerant activities and, in particular, transitional measures in respect of those activities Note Some of the Directives listed above have been supplemented by the Acts of Accession of Denmark, Ireland and the United Kingdom (OJ No L 73, 27. 3. 1972), of Greece (OJ No L 291, 19. 11. 1979) and of Spain and Portugal (OJ No L 302, 15. 11. 1985). (1) OJ No 117, 23. 7. 1964, p. 1880/64.(2) OJ No 117, 23. 7. 1964, p. 1863/64. Amended by Directive 69/77/EEC (OJ No L 59, 10. 3. 1969, p. 8).(3) OJ No L 260, 22. 10. 1968, p. 9.(4) OJ No L 260, 22. 10. 1968, p. 12.(5) OJ No 56, 4. 4. 1964, p. 863/64.(6) OJ No 56, 4. 4. 1964, p. 869/64.(7) OJ No 56, 4. 4. 1964, p. 857/64.(8) OJ No L 260, 22. 10. 1968, p. 1.(9) OJ No L 260, 22. 10. 1968, p. 6.(10) OJ No L 267, 10. 12. 1970, p. 14.(11) OJ No L 267, 10. 12. 1970, p. 18.(12) OJ No L 307, 18. 11. 1974, p. 5.(13) OJ No L 307, 18. 11. 1974, p. 1.(14) OJ No L 260, 22. 10. 1968, p. 16.(15) OJ No L 260, 22. 10. 1968, p. 19.(16) OJ No L 26, 31. 1. 1977, p. 14.(17) OJ No L 213, 21. 7. 1982, p. 1.(18) OJ No L 218, 27. 7. 1982, p. 24.(19) OJ No L 167, 30. 6. 1975, p. 22.(20) OJ No L 167, 30. 6. 1975, p. 29. ANNEX B List of the Directives referred to in Article 2, third subparagraph These are the Directives listed under headings 1 to 7 of Annex A, with the exception of Directive 74/556/EEC listed under heading 6. ANNEX C LIST OF COURSES HAVING A SPECIAL STRUCTURE AS REFERRED TO IN POINT (ii) OF THE SECOND INDENT OF THE FIRST SUBPARAGRAPH OF ARTICLE 1 (a) 1. Paramedical and childcare training courses In Germany training for:- paediatric nurse ('Kinderkrankenschwester/Kinderkrankenpfleger'),- physiotherapist ('Krankengymnast(in)'),- occupational therapist ('Beschaeftigungs- und Arbeitstherapeut(in)'),- speech therapist ('Logopaede/Logopaedin'),- orthoptist ('Orthoptist(in)'),- State-recognized childcare worker ('Staatlich anerkannte(r) Erzieher(in)'),- State-recognized remedial teacher ('Staatlich anerkannte(r) Heilpaedagoge(-in)'). In Italy training for:- dental technician ('odontotecnico'),- optician ('ottico'),- chiropodist ('podologo'). In Luxembourg training for:- medical X-ray technician (assistant(e) technique mÃ ©dical(e) en radiologie),- medical laboratory technician (assistant(e) technique mÃ ©dical(e) de laboratoire).- psychiatric nurse (infirmier/iÃ ¨re psychiatrique),- medical technician - surgery (assistant(e) technique mÃ ©dical(e) en chirurgie),- paediatric nurse (infirmier/iÃ ¨re puÃ ©riculteur/trice),- nurse - anaesthetics (infirmier/iÃ ¨re anesthÃ ©siste),- qualified masseur/masseuse (masseur/euse diplÃ ´mÃ ©(e)),- childcare worker (Ã ©ducateur/trice),which represent education and training courses of a total duration of at least thirteen years, comprising:- either at least three years of vocational training in a specialized school culminating in an examination, in some cases supplemented by a one or two-year specialization course culminating in an examination,- or at least two and a half years in a specialized school culminating in an examination and supplemented by work experience of at least six months or by a traineeship of at least six months in an approved establishment,- or at least two years in a specialized school culminating in an examination and supplemented by work experience of at least one year or by a traineeship of at least one year in an approved establishment. 2. Master craftsman sector ('Mester/Meister/MaÃ ®tre') which represents education and training courses concerning skills not covered by the Directives listed in Annex A In Denmark training for:- ('optometrist') optician, this course is of a total duration of 14 years, including five years' vocational training divided into two-and-a-half years' theoretical training provided by the vocational training establishment and two-and-a-half years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title 'Mester';- orthopaedic technician ('Ortopaedimekaniker')this course is of a total duration of 12,5 years, including three-and-a-half years' vocational training divided into six months' theoretical training provided by the vocational training establishment and three years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title 'Mester';- orthopaedic boot and shoemaker ('ortopaediskomager'),this course is of a total duration of 13,5 years, including four-and-a-half years' vocational training divided into two years' theoretical training provided by the vocational training establishment and two-and-a-half years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title 'Mester'. In Germany training for:- optician ('Augenoptiker'),- dental technician ('Zahntechniker'),- surgical truss maker ('Bandagist'),- hearing-aid maker ('Hoergeraete-Akustiker'),- orthopaedic technician ('Orthopaediemechaniker'),- orthopaedic bootmaker ('Orthopaedieschuhmacher'). In Luxembourg training for:- dispensing optician ('opticien'),- dental technician ('mÃ ©canicien dentaire'),- hearing-aid maker ('audioprothÃ ©siste'),- orthopaedic technician/surgical truss maker ('mÃ ©canicien orthopÃ ©diste/bandagiste'),- orthopaedic bootmaker ('orthopÃ ©diste-cordonnier'),These courses are of a total duration of 14 years, including at least five years' training followed within a structured training framework, partly received in the workplace and partly provided by the vocational training establishment, and culminating in an examination which must be passed in order to be able to practise any activity considered as skilled, either independently or as an employee with a comparable level of responsibility. 3. Seafaring sector a) Sea transport In Denmark training for:- ship's captain ('skibsfoerer'),- first mate ('overstyrmand'),- quartermaster, deck officer ('enestyrmand, vagthavende styrmand'),- deck officer ('vagthavende styrmand'),- engineer ('maskinchef'),- first engineer ('1. maskinmester'),- first engineer/duty engineer ('1. maskinmester/vagthavende maskinmester'). In Germany training for:- captain, large coastal vessel ('Kapitaen AM'),- captain, coastal vessel ('Kapitaen AK),- deck officer, large coastal vessel ('Nautischer Schiffsoffizier AMW'),- deck officer, coastal vessel ('Nautischer Schiffsoffizier AKW'),- chief engineer, grade C ('Schiffsbetriebstechniker CT - Leiter von Maschinenanlagen'),- ship's mechanic, grade C ('Schiffsmaschinist CMa - Leiter von Maschinenanlagen'),- ship's engineer, grade C ('Schiffsbetriebstechniker CTW'),- ship's mechanic, grade C - solo engineer officer ('Schiffsmaschinist CMaW - Technischer Alleinoffizier'). In Italy training for:- deck officer ('ufficiale di coperta'),- engineer officer ('ufficiale di macchina'). In the Netherlands training for:- first mate (coastal vessel) (with supplementary training) ['stuurman kleine handelsvaart (met aanvulling)'],- coaster engineer (with diploma) ('diploma motordrijver'),which represents training:- in Denmark, of nine years' primary schooling followed by a course of basic training and/or service at sea of between 17 and 36 months, supplemented by:- for the deck officer, one year of specialized vocational training,- for the others, three years of specialized vocational training,- in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialized vocational training supplemented, where appropriate, by two year's work experience in navigation,- in Italy, of a total duration of 13 years, of which at least five years consist of professional training culminating in an examination, and are supplemented, where appropriate, by a traineeship,- in the Netherlands, involving a course of 14 years, at least two years of which takes place in a specialized vocational training establishment, supplemented by a twelve month traineeship,and which are recognized under the International STCW Convention (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978). b) Sea fishing In Germany training for:- captain, deep-sea fishing ('Kapitaen BG/Fischerei'),- captain, coastal fishing ('Kapitaen BK/Fischerei'),- deck officer, deep-sea vessel ('Nautischer Schiffsoffizier BGW/Fischerei'),- deck officer, coastal vessel ('Nautischer Schiffsoffizier BKW/Fischerei'). In the Netherlands training for:- first mate/engineer V ('stuurman werktuigkundige V'), - engineer IV (fishing vessel) ('werktuigkundige IV visvaart'),- first mate IV (fishing vessel) ('stuurman IV visvaart'),- first mate/engineer VI ('stuurman werktuigkundige VI'),which represents training:- in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialized vocational training supplemented, where appropriate, by two-years' work experience in navigation,- in the Netherlands, involving a course varying in duration between thirteen and fifteen years, at least two years of which are provided in a specialized vocational school, supplemented by a 12-month period of work experience,and is recognized under the Torremolinos Convention (1977 International Convention for the Safety of Fishing Vessels). 4. Technical sector In Italy training for:- building surveyor ('geometra'),- land surveyor ('perito agrario'),- accountant ('ragioniero'), and accountancy expert ('perito commerciale'),- work consultants ('consulente del lavoro'),which represents secondary technical courses of a total duration of at least 13 years, comprising eight years' compulsory schooling followed by five years' secondary study, including three years' vocational study, culminating in the Technical Baccalaureat examination, and supplemented,- for building surveyors by:either a traineeship lasting at least two years in a professional office,or five years' work experience, and- for land surveyors, accountants, accountancy experts and work consultants, by the completion of a practical traineeship lasting at least two years,followed by the State Examination. In the Netherlands training for:- bailiff ('gerechtsdeurwaarder'),which represents a course of study and vocational training totalling nineteen years, comprising eight years' compulsory schooling followed by eight years' secondary education including four years' technical education culminating in a State examination and supplemented by three years' theoretical and practical vocational training. 5. United Kingdom courses accredited as National Vocational Qualifications or Scottish Vocational Qualifications Training for:- medical laboratory scientific officer,- mine electrical engineer,- mine mechanical engineer,- approved social worker - mental health,- probation officer, - dental therapist,- dental hygienist,- dispensing optician,- mine deputy,- insolvency practitioner,- licensed conveyancer,- prosthetist,- first mate - freight/passenger ships - unrestricted,- second mate - freight/passenger ships - unrestricted,- third mate - freight/passenger ships - unrestricted,- deck officer - freight/passenger ships - unrestricted,- engineer officer - freight/passenger ships - unlimited trading area,- trade mark agent,leading to qualifications accredited as National Vocational Qualifications (NVQs) or approved or recognized as equivalent by the National Council for Vocational Qualifications, or in Scotland accredited as Scottish Vocational Qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications.These levels are defined as follows:- Level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy and control or guidance of others is often required,- Level 4: competence in a broad range of complex, technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present. ANNEX D List of courses having a special structure as referred to in the third indent of point (b) of the first subparagraph of Article 3 In the United Kingdom Regulated courses leading to qualifications accredited as National Vocational Qualifications (NVQs) by the National Council for Vocational Qualifications or in Scotland accredited as Scottish Vocational Qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications. These levels are defined as follows:- Level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy, and control or guidance of others is often required.- Level 4: competence in a broad range of complex, technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present.